Title: From Benjamin Franklin to Sartine, 23 April 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monsieur
Passi ce 23 avril 1779
Je Recois dans ce moment La Lettre que vostre Excellence m’a fait L’honneur de m’ecrire Le vingt de ce mois, et Je m’empresse a faire tout Cequi peut estre agreable a Sa Majesté; en ecrivant au Capitaine Landais, Commandant La fregatte L’alliance arrivee a Nantes avec quatrevingt treize prisonniers de Se Rendre Le plutost possible a L’orient. Le Dit Cape. trouvera a Nantes quelques Matelots americains echangés, mais pas assez pour estre Bien armé, et Je Suplie vostre Excellence de Donner Ses ordres a L’orient pour quon Luy donne quelques Matelots pour Completer son armement.
Je suis avec Respect Monsieur vostre tres humble et tres obeissant Serv
B Franklin
S. Ex. M. de Sartine Secretaire d’etat et Ministre de la Marine
